
	

115 S2690 IS: To amend title XVIII of the Social Security Act to permit review of certain Medicare payment determinations for disproportionate share hospitals, and for other purposes.
U.S. Senate
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2690
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2018
			Mr. Rubio (for himself, Ms. Stabenow, Mr. Cornyn, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to permit review of certain Medicare payment
			 determinations for disproportionate share hospitals, and for other
			 purposes.
	
	
		1.Review of Medicare payment determinations for disproportionate share hospitals
 (a)In GeneralSection 1886(r) of the Social Security Act (42 U.S.C. 1395ww(r)) is amended by striking paragraph (3).
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to any claim relating to a determination made under paragraph (2) of such section 1886(r) that is pending on a date that is on or after the date of the enactment of this Act.
			
